

Employment Agreement
Twincraft, Inc., with Peter Asch


Employment Agreement (the "Agreement"), dated as of January 23, 2007 (the
“Commencement Date”), between Twincraft, Inc., a Vermont corporation (the
“Company," which term includes all subsidiaries of the Company, whether now in
existence or hereafter created, established or acquired), and Peter Asch (the
"Employee").


W I T N E S S E T H :


Whereas, the parties are entering into this Agreement pursuant to the terms of
that certain stock purchase agreement (the "Purchase Agreement") dated as of
November 14, 2006, among Langer, Inc., a Delaware corporation (the "Purchaser"
or the "Parent"), and the persons, including the Employee, who, immediately
prior to the closing of the Purchase Agreement, are or were the stockholders of
the Company (such persons, including the Employee, the "Sellers"), pursuant to
which Purchase Agreement the Purchaser will acquire from the Sellers (including
the Employee) all the outstanding capital stock of the Company;


Whereas, the Company desires to employ the Employee and to be assured of the
Employee's services on the terms and conditions hereinafter set forth; and


Whereas, the Employee is willing to accept such employment on such terms and
conditions.


Now Therefore, in consideration of the mutual covenants and agreements set forth
in this Agreement, the Company and the Employee hereby agree as follows:


1. Term. The term of this Agreement shall commence on the Commencement Date and
shall expire on the third anniversary of Commencement Date (the “Term”), subject
to earlier termination as provided herein.


2. Duties. (a) During the Term of this Agreement, the Employee shall serve as
the President of the Company, or in such other executive capacity as may be
assigned to the Employee, and shall perform all duties as may be assigned to the
Employee by the Chairman of the Board of Directors or the Chief Executive
Officer of the Company or such other person(s) as may be designated by the Board
of Directors of the Company (the “Company Board”) or the Board of Directors of
the Parent (the "Parent Board"). The Employee shall devote the Employee's full
business time and energies to the business and affairs of the Company and the
Parent and shall use the Employee's best efforts, skills and abilities to
promote the interests of the Company and the Parent, and shall diligently and
competently perform the duties of the Employee's position.


(b) The Employee shall report to the Chief Executive Officer of the Company or
the Parent, or such other person(s) as may be designated by the Company Board or
Parent Board and shall at all times keep the Parent's Chief Executive Officer
(or such other officer as the Company Chief Executive Officer or the Company
Board or Parent Board may designate from time to time) promptly and fully
informed (in writing if so requested) of the Employee's conduct and of the
business or affairs of the Company and the Parent for which the Employee is
responsible, and provide such explanations of the Employee's conduct as may be
required.


1

--------------------------------------------------------------------------------


3. Compensation, Bonus, Stock Options, Benefits, etc.


(a) Salary. During the Term of this Agreement, the Company shall pay to the
Employee, and the Employee shall accept from the Company, as compensation for
the performance of services under this Agreement and the Employee's observance
and performance of all of the provisions hereof, an annual salary at the rate of
$294,000 (the "Base Compensation"). The Base Compensation shall be payable in
accordance with the normal payroll practices of the Company and shall be subject
to withholding for applicable taxes and other amounts. The Employee’s
performance and the Base Compensation shall be subject to annual review by the
Company, provided that the Base Compensation shall not be decreased.


(b) Bonus. In addition to the Base Compensation described above, the Employee
shall, in the sole and absolute discretion of the Compensation Committee of the
Parent Board, be entitled to performance bonuses which may be based upon a
variety of factors, including the Employee’s performance and the achievement of
goals, all as determined in the sole and absolute discretion of the Parent Board
or Compensation Committee of the Parent Board. Any bonus paid to the Employee
shall be subject to withholding for applicable taxes and other amounts. In
addition, the Employee may be entitled to participate in such other bonus plans
as the Compensation Committee of the Parent Board may, in its sole and absolute
discretion, determine. To the extent not inconsistent with the foregoing
provisions, the bonuses payable hereunder shall be determined on a basis
consistent with the past practice of the Company.


(c) Stock Options. The Company shall issue and grant to Employee options to
purchase 200,000 shares of the Company’s common stock (“Common Stock”) having an
exercise price equal to the closing price of the Common Stock on the date of
grant, of which (i) 66,666 shall vest on the second anniversary of the
Commencement Date; (ii) 66,666 shall vest on the third anniversary of the
Commencement Date; and (iii) 66,667 shall vest on the fourth anniversary of the
Commencement Date. During the Term of this Agreement the Employee will not offer
for sale, sell, pledge, assign, hypothecate or otherwise create any interest in
or dispose of (or enter into any transaction or device that is designed to, or
could reasonably be expected to, result in any of the foregoing) any shares of
Common Stock owned by the Employee on the Commencement Date or any shares of
Common Stock owned or acquired by him after the Commencement Date upon the
conversion or exercise of options or any securities convertible into or
exercisable or exchangeable for Common Stock, without first notifying the Parent
Board in writing to inquire as to whether there exist any facts or circumstances
that would make it inadvisable for the Company or the Parent if the Employee
engaged in such transaction. The terms and provisions of such options shall be
set forth in a stock option agreement in a form satisfactory to the Company. In
addition, the Employee may be entitled, during the term of this Agreement, to
receive such additional options, at such exercise prices and other terms as the
Compensation Committee of the Parent Board may, in its sole and absolute
discretion, determine.]


2

--------------------------------------------------------------------------------


(d) Benefits. During the Term of this Agreement, the Employee shall be entitled
to participate in or benefit from, in accordance with the eligibility and other
provisions thereof, the Company's medical insurance and other fringe benefit
plans or policies as the Company may make available to, or have in effect for,
its senior executive officers from time to time. The Company and its affiliates
retain the right to terminate or alter any such plans or policies from time to
time. The Employee shall also be entitled to four weeks' paid vacation in each
calendar year, sick leave and other similar benefits in accordance with policies
of the Company from time to time in effect for its senior executive officers.
Unused vacation time and sick leave shall not be carried forward or carried back
into any subsequent or prior calendar year.


(e) Reimbursement of Business Expenses. During the Term of this Agreement, upon
submission of proper invoices, receipts or other supporting documentation
reasonably satisfactory to the Company and in accordance with and subject to the
Company’s expense reimbursement policies, the Employee shall be reimbursed by
the Company for all reasonable business expenses actually and necessarily
incurred by the Employee on behalf of the Company in connection with the
performance of services under this Agreement. In addition, the Employee shall
receive a non-accountable expense allowance at the rate of $20,000 per year,
which shall be paid monthly.


4. Representations of Employee. 


(a) The Employee represents and warrants that the Employee is not party to, or
bound by, any agreement or commitment, or subject to any restriction, including
but not limited to agreements related to previous employment containing
confidentiality or noncompetition covenants, which presently has or may in the
future have a possibility of adversely affecting the business of the Company or
the performance by the Employee of the Employee's duties under this Agreement.


(b) During the Term of this Agreement and the Severance Period (as defined in
Section 7(f)), if any, the Employee agrees that the Employee will not offer for
sale, sell, pledge, assign, hypothecate or otherwise create any interest in or
dispose of (or enter into any transaction or device that is designed to, or
could reasonably be expected to, result in any of the foregoing) any shares of
Common Stock owned by the Employee on the Commencement Date or any shares of
Common Stock owned or acquired by him after the Commencement Date upon the
conversion or exercise of options or any securities convertible into or
exercisable or exchangeable for Common Stock, without first notifying the Parent
Board in writing to inquire as to whether there exist any facts or circumstances
that would make it inadvisable for the Company or the Parent if the Employee
engaged in such transaction.


(c) The representations, warranties and covenants of this Section 4 shall
survive termination of the Employee’s employment hereunder and the expiration of
the Term hereof.


3

--------------------------------------------------------------------------------


5. Confidentiality, Noncompetition, Nonsolicitation and Non-Disparagement.


For purposes of this Section 5, all references to the Company shall be deemed to
include the Parent and all its subsidiaries, including the Company all its
subsidiaries, whether now existing or hereafter established or acquired. In
consideration for the compensation and benefits provided to the Employee
pursuant to this Agreement, the Employee agrees with the provisions of this
Section 5.


(a) Confidential Information. (i) The Employee acknowledges that as a result of
the Employee's employment, the Employee has and will continue to have knowledge
of, and access to, proprietary and confidential information of the Company,
including, without limitation, research and development plans and results,
software, databases, technology, inventions, trade secrets, technical
information, know how, plans, specifications, methods of operations, product and
service information, product and service availability, pricing information
(including pricing strategies), financial, business and marketing information
and plans, and the identity of customers, clients and suppliers (collectively,
the “Confidential Information”), and that the Confidential Information, even
though it may be contributed, developed or acquired by the Employee, constitutes
valuable, special and unique assets of the Company developed at great expense
which is the exclusive property of the Company. Accordingly, the Employee shall
not, at any time, either during or subsequent to the Term of this Agreement,
use, reveal, report, publish, transfer or otherwise disclose to any person,
corporation or other entity, any of the Confidential Information without the
prior written consent of the Company, except to responsible officers and
employees of the Company and other responsible persons who are in a contractual
or fiduciary relationship with the Company and who have a need for such
Confidential Information for purposes in the best interests of the Company, and
except for such Confidential Information which is or becomes of general public
knowledge from authorized sources other than the Employee.


(ii) The Employee acknowledges that the Company would not enter into this
Agreement without the assurance that all the Confidential Information will be
used for the exclusive benefit of the Company.


(b) Return of Confidential Information. Upon the termination of this Agreement
or upon the request of the Company, the Employee shall promptly return to the
Company all Confidential Information in the Employee's possession or control,
including but not limited to all drawings, manuals, computer printouts, computer
databases, disks, data, files, lists, memoranda, letters, notes, notebooks,
reports and other writings and copies thereof and all other materials relating
to the Company’s business, including without limitation any materials
incorporating Confidential Information.


(c) Inventions, etc. During the Term and for a period of one year thereafter,
the Employee will promptly disclose to the Company all designs, processes,
inventions, improvements, developments, discoveries, processes, techniques, and
other information related to the business of the Company conceived, developed,
acquired, or reduced to practice by the Employee alone or with others during the
Term of this Agreement, whether or not conceived during regular working hours,
through the use of Company time, material or facilities or otherwise
(“Inventions”).


4

--------------------------------------------------------------------------------


The Employee agrees that all copyrights created in conjunction with the
Employee's service to the Company and other Inventions, are “works made for
hire” (as that term is defined under the Copyright Act of 1976, as amended). All
such copyrights, trademarks, and other Inventions shall be the sole and
exclusive property of the Company, and the Company shall be the sole owner of
all patents, copyrights, trademarks, trade secrets, and other rights and
protection in connection therewith. To the extent any such copyright and other
Inventions may not be works for hire, the Employee hereby assigns to the
Corporation any and all rights the Employee now has or may hereafter acquire in
such copyrights and any other Inventions. Upon request the Employee shall
deliver to the Company all drawings, models and other data and records relating
to such copyrights, trademarks and Inventions. The Employee further agrees, as
to all such Inventions, to assist the Company in every proper way (but at the
Company’s expense) to obtain, register, and from time to time enforce patents,
copyrights, trademarks, trade secrets, and other rights and protection relating
to said Inventions in and all countries, and to that end the Employee shall
execute all documents for use in applying for and obtaining such patents,
copyrights, trademarks, trade secrets and other rights and protection on and
enforcing such Inventions, as the Company may desire, together with any
assignments thereof to the Company or persons designated by it. Such obligation
to assist the Company shall continue beyond the termination of the Employee’s
service to the Company, but the Company shall compensate the Employee at a
reasonable rate after termination of service for time actually spent by the
Employee at the Company’s request for such assistance. In the event the Company
is unable, after reasonable effort, to secure the Employee’s signature on any
document or documents needed to apply for or prosecute any patent, copyright,
trademark, trade secret, or other right or protection relating to an Invention,
whether because of the Employee’s physical or mental incapacity or for any other
reason whatsoever, the Employee hereby irrevocably designates and appoints the
Company and the its duly authorized officers and agents as the Employee's agent
coupled with an interest and attorney-in-fact, to act for and in the Employee's
behalf and stead to execute and file any such application or applications and to
do all other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, trademarks, trade secrets, or similar rights or protection
thereon with the same legal force and effect as if executed by the Employee.


(d) Non-competition. The Employee will not utilize the Employee's special
knowledge of the business operations of the Company or its customers, suppliers
and others to compete with the Company. During the Term of this Agreement and
(i) for a period of (A) one year after the termination of this Agreement
pursuant to Sections 7(a), 7(b) or 7(e) hereof, as applicable; or (B) in the
event of termination pursuant to Section 7(c), the duration of the Severance
Period (as defined in Section 7(f)); or (ii) in the event the Agreement is not
renewed, the Severance Period, if any; the Employee shall not engage, directly
or indirectly, or have an interest, directly or indirectly, anywhere in the
United States of America or any other geographic area where the Company does
business or in which its products or services are marketed, alone or in
association with others, as principal, officer, agent, Employee, director,
partner or stockholder (except with respect to the Employee's employment by the
Company), or through the investment of capital, lending of money or property,
rendering of services or otherwise, in any business competitive with or
substantially similar to that engaged in by the Company during the Term of this
Agreement (it being understood hereby, that the ownership by the Employee of
five percent (5%) or less of the stock of any company listed on a national
securities exchange shall not be deemed a violation of this Section 5).


5

--------------------------------------------------------------------------------


(e) Non-solicitation. During the Term of this Agreement and (i) for a period of
(A) one year after the termination of this Agreement pursuant to Sections 7(a),
7(b) or 7(e) hereof, as applicable; or (B) in the event of termination pursuant
to Section 7(c), the duration of the Severance Period (as defined in Section
7(f)); or (ii) in the event the Agreement is not renewed, the Severance Period,
if any, the Employee shall not, and shall not permit any of the Employee's
employees, agents or others under the Employee's control to, directly or
indirectly, on behalf of the Employee or any other person, (i) call upon, accept
competitive business from, or solicit the competitive business of any individual
or entity who is, or who had been at any time during the preceding two years, a
customer of the Company or any successor to the business of the Company, or
otherwise divert or attempt to divert any business from the Company or any such
successor, or (ii) directly or indirectly recruit or otherwise solicit or induce
any person who is an Employee of, or otherwise engaged by, the Company or any
successor to the business of the Company to terminate such person's employment
or other relationship with the Company or such successor, or hire or enter into
any business with any person who is employed by, or who has left the employ of,
the Company or any such successor during the preceding two years. The Employee
shall not at any time, directly or indirectly, use or purport to authorize any
person to use any name, mark, logo, trade dress or other identifying words or
images which are the same as or similar to those used at any time by the Company
in connection with any product or service, whether or not such use would be in a
business competitive with that of the Company. Any breach or violation by the
Employee of the provisions of this Section 5 shall toll the running of any time
periods set forth in this Section 5 for the duration of any such breach or
violation.


(f) Non-Disparagement. The Employee shall not at any time, directly or
indirectly, take any action (whether orally or in writing or otherwise) which
has or may be expected to have the effect of disparaging the Company or any of
its subsidiaries or affiliates or their directors, officers or executives or
their respective reputations, including, but not limited to, their business
models, practices, relationships, internal workings, financial condition or
operations, in any manner whatsoever at any time.


6. Remedies. The restrictions set forth in Section 5 are considered by the
parties to be fair and reasonable. The Employee acknowledges that the
restrictions contained in Section 5 will not prevent him from earning a
livelihood. The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Section 5. Accordingly, the
Employee agrees that, in addition to any other remedies available to the
Company, the Company shall be entitled to injunctive and other equitable relief
to secure the enforcement of these provisions, and shall be entitled to receive
reimbursement from the Employee for all reasonable attorneys' fees and expenses
incurred by the Company in enforcing these provisions. In connection with
seeking any such equitable remedy, including, but not limited to, an injunction
or specific performance, the Company shall not be required to post a bond as a
condition to obtaining such remedy. If any provisions of Sections 5 or 6
relating to the time period, scope of activities or geographic area of
restrictions is declared by a court of competent jurisdiction to exceed the
maximum permissible time period, scope of activities or geographic area, the
maximum time period, scope of activities or geographic area, as the case may be,
shall be reduced to the maximum which such court deems enforceable. If any
provisions of Sections 5 or 6 other than those described in the preceding
sentence are adjudicated to be invalid or unenforceable, the invalid or
unenforceable provisions shall be deemed amended (with respect only to the
jurisdiction in which such adjudication is made) in such manner as to render
them enforceable and to effectuate as nearly as possible the original intentions
and agreement of the parties. For purposes of this Section 6, all references to
the Company shall be deemed to include the Company's affiliates and
subsidiaries, whether now existing or hereafter established or acquired.


6

--------------------------------------------------------------------------------


7. Termination; Non-renewal. This Agreement may be terminated prior to the
expiration of the Term set forth in Section 1 upon the occurrence of any of the
events set forth in, and subject to the terms of, this Section 7.


(a) Death or Permanent Disability. If the Employee dies or becomes permanently
disabled, this Agreement shall terminate effective at the end of the calendar
month during which the Employee's death occurs or when the Employee's disability
is deemed to have become permanent. If the Employee is unable to perform the
Employee's normal duties for the Company because of illness or incapacity
(whether physical or mental) for 45 consecutive days during the Term of this
Agreement, or for 60 days (whether or not consecutive) out of any calendar year
during the Term of this Agreement, the Employee's disability shall be deemed to
have become permanent. If this Agreement is terminated on account of the death
or permanent disability of the Employee, then the Employee or the Employee's
estate shall be entitled to receive accrued Base Compensation through the date
of such termination and the Employee and the Employee’s estate shall have no
further entitlement to Base Compensation, bonus, or benefits from the Company
following the effective date of such termination.


(b) Cause. This Agreement may be terminated at the Company’s option, immediately
upon written notice to the Employee, upon: (i) the Employee’s commission of a
misdemeanor or felony that, in the Company Board or Parent Board’s reasonable
judgment, adversely affects the Company’s or any of the Company’s affiliates’
reputation, business or interests, or the ability of the Employee to perform the
Employee's duties as an employee of the Company; (ii) the Employee’s act of
fraud or dishonest act upon, or misappropriation of funds of, the Company or any
of the Company’s affiliates; (c) the Employee’s gross negligence, willful or
intentional act or omission in the performance of the Employee's duties under
this Agreement as determined by the Company Board or Parent Board; (d) the
Employee’s disregard of a lawful direction of the Company Board or Parent Board
or the executive officer to whom the Employee reports; (e) the Employee’s
appropriation for himself of a Company corporate opportunity without the express
prior written consent of the Company Board or Parent Board; (f) the Employee’s
material breach of any of the Employee's obligations under this Agreement (other
than Section 5 of this Agreement) that continues unremedied for 14 days
following the Employee’s receipt of written notice from the Company Board or
Parent Board thereof; (g) the Employee’s breach of any of the Employee's
obligations of any of the provisions of Section 5 of this Agreement; or (h) the
Employee is convicted of a felony. If this Agreement is terminated by the
Company for cause, then the Employee shall be entitled to receive accrued Base
Compensation through the date of such termination.


7

--------------------------------------------------------------------------------


(c) Without Cause. This Agreement may be terminated by the Company, at any time
after the first anniversary of the Commencement Date, without cause immediately
upon giving written notice to the Employee of such termination. In such event,
the Company shall continue to pay to the Employee the Base Compensation in
accordance with the normal payroll practices of the Company for a period of
(i) twelve months commencing with the effective date of any termination pursuant
to this Section 7(c), or (ii) such lesser period commencing with the effective
date of any termination pursuant to this Section 7(c) and ending on the third
anniversary of the Commencement Date; provided, however, that Employee’s right
to receive any such payment shall be subject to the Employee complying with the
terms of this Agreement. Additionally, the Company shall have the right, at its
election if made on or before the time of termination, to continue to pay the
Employee the Base Compensation for an additional period of up to six months, and
if the Company so elects, the Employee shall be bound by the provisions of
Sections 5(d) and 5(e) of this Agreement for such additional period.
Notwithstanding the foregoing, no amount shall be payable to the Employee
pursuant to this Paragraph 7(c) unless (y) such Employee’s termination of
employment is a separation from service (within the meaning of Section 409A of
the Internal Revenue Code and the regulations thereunder), and (z) the amount
payable to the Employee pursuant to this Paragraph 7(c) shall not exceed two
times the lesser of (A) the sum of the Employee’s compensation (as defined in
Treasury Regulation Section 1.415-1(d)(2)) for services provided to the Company
as an employee for the calendar year preceding the calendar year in which the
Employee has a separation from service, or (B) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for such year.


(d) Non-renewal. In the event the Company declines to renew or extend the Term,
the Company shall have the right, at its election, to continue to pay the
Employee the Base Compensation for an additional period of up to one year after
the expiration of the Term, and if the Company so elects, the Employee shall be
bound by the provisions of Sections 5(d) and 5(e) of this Agreement for such
additional period, provided, however, Employee’s right to receive any such
payment shall be subject to the Employee complying with the terms of this
Agreement. Any such election shall be made in writing at least 90 days prior to
the expiration of the Term and shall specify the length of such additional
period.


(e) By Employee. The Employee may terminate the Agreement upon providing the
Company with ninety (90) days' prior written notice. If this Agreement is
terminated by the Employee pursuant to this Section 7(e), then the Employee
shall be entitled to receive the Employee's accrued Base Compensation and
benefits through the effective date of such termination, and the Employee shall
have no further entitlement to Base Compensation, bonus, or benefits from the
Company following the effective date of such termination.


(f) Severance Payment. The period of time during which the Company continues to
pay (or would continue to pay, but for any breach by the Employee of this
Agreement) the Employee following the termination or expiration of this
Agreement pursuant to Sections 7(c) or 7(d) shall be referred to as the
“Severance Period”, and the amounts due thereunder shall be referred to as the
“Severance Payment.” The Severance Payment shall be payable in accordance with
the normal payroll practices of the Company and shall be subject to withholding
for applicable taxes and other amounts.


8

--------------------------------------------------------------------------------


8.  Miscellaneous.


(a) Survival. The provisions of Sections 5, 6, 7, and 8 shall survive the
termination of this Agreement.


(b) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and, except as specifically set forth herein, merges and supersedes any
prior or contemporaneous agreements between the parties pertaining to the
subject matter hereof.


(c) Modification. This Agreement may not be modified or terminated orally, and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.


(d) Waiver. Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.


(e) Successors and Assigns. Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; provided, however, that upon the sale of all or substantially all
of the assets, business and goodwill of the Company to another company, or upon
the merger or consolidation of the Company with another company, this Agreement
shall inure to the benefit of, and be binding upon, both Employee and the
company purchasing such assets, business and goodwill, or surviving such merger
or consolidation, as the case may be, in the same manner and to the same extent
as though such other company were the Company; and provided, further, that the
Company shall have the right to assign this Agreement to any affiliate or
subsidiary of the Company. Subject to the foregoing, this Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and assigns.


(f) Communications. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered or when mailed in any United States post office
enclosed in a registered or certified postage prepaid envelope and addressed to
the addresses set forth below, or to such other address as any party may specify
by notice to the other party; provided, however, that any notice of change of
address shall be effective only upon receipt.
 
9

--------------------------------------------------------------------------------




If to the Company:
Langer, Inc.
450 Commack Road
Deer Park, New York 11729
Facsimile: (631) 667-1203 
Attention: Chief Executive Officer
 
With a copy to:
Kane Kessler, P.C.
1350 Avenue of the Americas
New York, New York 10019
Facsimile: (212) 245-3009
Attention: Robert L. Lawrence, Esq.
If to the Employee, to:
Mr. Peter Asch
____________________________________
____________________________________
Facsimile:
With a copy to:
Lisman Webster & Leckerling P.C.
84 Pine Street
Burlington, Vermont 05401
Facsimile: 802-864-3629
Attention:



(g) Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.


(h) Jurisdiction; Venue. This Agreement shall be subject to the jurisdiction of
the courts of New York County, New York, and the courts of Chittenden County,
State of Vermont, and the parties irrevocably and expressly agree to submit to
the jurisdiction of such courts for actions or proceedings involving any breach
of this Agreement other than claims or causes of action that relate to or arise
under the Purchase Agreement. Claims hereunder involving any causes of action
that relate to or arise under the Purchase Agreement shall be brought
exclusively in the courts of New York County, New York, and the parties
irrevocably and expressly agree to submit to the exclusive jurisdiction of the
courts of New York County, New York for the purpose of resolving disputes among
them relating to this Agreement or the transactions contemplated by this
Agreement, and waive any objections on the grounds of forum non conveniens or
otherwise. The parties hereto agree to service of process by certified or
registered United States mail, postage prepaid, addressed to the party in
question.


(i) Governing Law; Indemnification. This Agreement is made and executed and
shall be governed by the laws of the State of New York, without regard to the
conflicts of law principles thereof. Notwithstanding the foregoing, the Employee
shall have the right to any indemnification to the extent provided for such
Employee in the Company's certificate of incorporation, bylaws, and the
provisions of Delaware law.


(j) Counterparts. This Agreement may be executed in any number of counterparts,
but all counterparts will together constitute but one agreement.


10

--------------------------------------------------------------------------------


(k) Code Section 409A. The parties to this Agreement intend that the Agreement
be exempt from (or, if not so exempt, comply with) Section 409A of the U.S.
Internal Revenue Code (the "Code"), where applicable, and this Agreement shall
be interpreted in a manner consistent with that intention.  To the extent
required by Section 409A of the Code, no payment or other distribution required
to be made to the Employee hereunder (including any payment of cash, any
transfer of property and any provision of taxable benefits) as a result of the
Employee's termination of employment with the Company shall be made earlier than
the date that is six (6) months and one day following the date on which the
Employee separates from service with the Company and its affiliates (within the
meaning of Section 409A of the Code).


This Agreement is for the sole and exclusive benefit of the parties hereto and
shall not be deemed for the benefit of any other person or entity.


[Signature Page Follows:]

11

--------------------------------------------------------------------------------




In Witness Whereof, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.


Twincraft, Inc., a Vermont corporation
 
By:          /s/ W. Gray Hudkins
Name: W. Gray Hudkins
Title: Executive Chairman
Employee:
 
/s/ Peter Asch
Peter Asch



 

 

--------------------------------------------------------------------------------

